RC 7/8/2021 AIH




                    eH    ab e Rac e P. K            e
                  U ed S a e D    c J d e
                  Ea e D     c f Ne Y

                                     Re: R e . SUNY D          a e C e e f Med c e, e a .
                                          Ca e N . 1:20-c -621 (RPK) (LB)

                       Dear Judge Kovner:

                      Defendants recently led a letter with the Court in which they proposed a brie ng schedule
                  for their anticipated motion to dismiss. Dkt. #49. I suggest that that letter overstated the extent
                  to which I consented to their proposed schedule.

                     Although I grant that counsel did inquire with me before writing their letter, the only
                  question they posed was how much time I would need to draft my response to their anticipated
                  motion to dismiss. (Answer: thirty days.) I never understood counsel to be asking for my
                  consent to the schedule they planned to propose to the Court, and I never suggested that I gave
                  such consent.

                      Notwithstanding that their schedule granted me the time that I would otherwise have
                  requested of the Court, it had the secondary e ect of extending the deadline for the defendants
                  motion to dismiss by thirty-two days, to July 30th. (Prior to Your Honor s most recent Order
                  adopting the proposed schedule, the deadline was June 28th.)1 It also prolonged by two weeks
                  Defendants time to le their reply brief. Had they actually asked me to consent to these
                  extensions, I would have refused them, and for the reasons stated in my response to
                  Defendants rst motion for extension. Dkt. #33. Su ce it to say that I am eager to reach the
                  merits of my case.

                      I shared my concerns with opposing counsel yesterday, but we were unable to amicably
                  resolve our di erences. Counsel vigorously maintain that I stipulated to their proposal, and
                  assure me that they will submit to the Court copies of our correspondence to prove it.

                      Because Defendants did not serve their motion to dismiss by June 28th as required, I submit
                  that they are in default, and I would ask the Court to enter a certi cate to that e ect. I submit,
                  moreover, that the institutional defendant, SUNY Downstate, has been in default since it failed
                  to respond on May 18th.2 At the risk of hyper-technical caviling, I note that Counsel s pre-
                  motion letter of May 14th (Dkt. #31) did not request an extension for SUNY Downstate itself;




                   1
                     See Court s Order of June 25th. Having previously granted counsel an extension to twenty-one days after
                   the last defendant had been properly served, the Court declared that service of that defendant was effected
                   on June 7th, 2021. Counsel were therefore required to respond by June 28th.
                   2
                     See Executed Waiver of Service (Dkt. ##26-2; 32); Counsel s April 19th letter 3 (Dkt. #26).


                       7004 JFK Boulevard East, Unit 1B, Guttenberg, NJ 07093 (917) 573-5249 jan.michael.rives@gmail.com
or for Defendants collectively, which it de ned to include Downstate; but explicitly for the
ten i di id al defendants.3 In any event, I was never served with that letter.4

    Finally, because Defendants proposed brie ng schedule was not consensual, I submit that
Your Honor should vacate her Order of June 25th and set a new brie ng schedule at her
discretion.



                                                                                              Respectfully,




                                                                                       Jan-Michael Rives
                                                                                 G    e be g, Ne Je e
                                                                                            J l 1 , 2021




 3
   Counsel presumably were not counting the John Doe defendant, whom they later identified as Scott Miller.
 4
   See Individual Practice Rules of Judge Rachel P. Kovner, IV.A.2. ( Service of [the pre-motion conference]
 letter within the time requirements of Fed. R. Civ. P. 12 or 56 shall constitute timely service of a motion
 made pursuant to those provisions.


     7004 JFK Boulevard East, Unit 1B, Guttenberg, NJ 07093 (917) 573-5249 jan.michael.rives@gmail.com
